Citation Nr: 1103804	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1967, and from January 1968 to March 1975.  He died in June 2007, 
and the appellant seeks entitlement to VA death benefits as his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision by the RO in Waco, Texas.  A 
Board hearing was requested, but by a statement dated in October 
2010, the appellant withdrew her hearing request.


FINDINGS OF FACT

1.  The most persuasive and credible evidence shows that a common 
law marriage did not exist between the Veteran and the appellant 
under laws of the state of their residence, Texas, during the 
period prior to August [redacted], 2006.

2.  The appellant and the Veteran were married on August [redacted], 
2006.

3.  The Veteran died in June 2007.

4.  The appellant and the Veteran lived together continuously 
from the time of their marriage until the Veteran's death.

5.  No children were born of the appellant's marriage to the 
Veteran.



CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits have 
not been met.  38 U.S.C.A. §§ 101(3), 103, 1318 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.22, 3.50, 3.53, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2007.  By a letter dated in October 2007, the 
appellant was advised of the requirements to be established as a 
surviving spouse, and she has submitted evidence and arguments as 
to this point.  The claim was readjudicated in a May 2008 
statement of the case.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Recognition as the Surviving Spouse for Purposes of Receiving VA 
Death Benefits

The appellant has applied for VA death benefits, asserting that 
she is the Veteran's surviving spouse.  She maintains that she 
and the Veteran were married at the time of his death, and that 
they continuously cohabited from the time of their marriage until 
his death.  She also contends that prior to their ceremonial 
marriage in August 2006, they had a "common-law" marriage 
beginning in December 2004 upon the death of her first husband.

In an October 2007 rating decision, the RO denied service 
connection for the cause of the Veteran's death (one basis for 
dependency and indemnity compensation (DIC)), and granted 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, finding 
that the Veteran had been in receipt of a 100 percent service-
connected disability rating for more than 10 years.  By a letter 
to the appellant dated in November 2007, the RO notified her that 
her claim for DIC benefits was denied as she did not meet the 
governing criteria as a surviving spouse.

VA law provides for DIC to a veteran's surviving spouse, child, 
or parent because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  DIC 
may be paid to a surviving spouse of a veteran who died on or 
after January 1, 1957, and who was married to the veteran: (1) 
before the expiration of 15 years after the termination of the 
period of service in which the injury of disease causing death 
was incurred or aggravated, or, (2) for one year or more, or, (3) 
for any period of time if a child was born of the marriage or was 
born to them before the marriage.  38 C.F.R. § 3.54.

DIC benefits may also be paid to a veteran's surviving spouse or 
child in the same manner as if the Veteran's death were service-
connected, if the Veteran was receiving or entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling for at least 10 years 
immediately preceding death.  38 U.S.C.A. § 1318 (a),(b).  
Benefits may not be paid under this chapter by reason of this 
section to a surviving spouse of a veteran unless (1) the 
surviving spouse was married to the Veteran for at least one year 
immediately preceding the Veteran's death, or (2) a child was 
born of the marriage or was born to them before the marriage.  38 
U.S.C.A. §1318(c); 38 C.F.R. § 3.22(d).

A "spouse" is a person of the opposite sex whose "marriage" to 
the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

A surviving spouse is defined as a person (a) of the opposite 
sex; (b) who was the spouse of the veteran at the time of the 
veteran's death; (c) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the spouse; and 
(d) who has not remarried (or engaged in conduct not applicable 
here).  38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).

In cases involving alleged common law marriages, there must be 
proof of a common law marriage for the purpose of receiving VA 
benefits.  Supporting evidence of common law marriage should 
include affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such as 
the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.  This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether they 
were generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a).

A review of the claims file reflects that at the time of his 
initial claim for VA benefits in August 1994, the Veteran 
reported that he was divorced.  Enclosed with his claim was a 
July 1994 report by a private social worker, who related that the 
Veteran was married once, in December 1965, and was divorced in 
May 1985.

Reports of VA psychiatric examinations in March 1995, May 1997, 
February 1999, July 2001, October 2001, November 2001 all reflect 
that the Veteran was divorced and lived alone, first in a tent in 
the woods, and later in a trailer house.  The earlier reports 
reflect that he was completely isolated from social contact and 
lived in virtual isolation.  In the July 2001 report, it was 
noted that his ex-wife died in December 1994.  In October 2001, 
it was noted that he lived alone out in the country but had a 
couple of friends.  

The Veteran's will, signed in April 2006,  reflects that the 
Veteran referred to the appellant as his fiancée, named her as 
the executor, and left his entire estate to her.

A marriage certificate reflects that on August [redacted], 2006, the 
appellant and the Veteran (both residents of Texas), were married 
in Arkansas.  During his lifetime, the Veteran never informed VA 
of his marriage to the appellant.

The Veteran's death certificate reflects that he died on June [redacted], 
2007, lists him as married, and notes the appellant as the 
informant.  His death was reported to VA by an employee of a 
funeral home.

By a statement dated in August 2007, the appellant filed a claim 
for DIC benefits, stating that she lived with the Veteran for 25 
years, and married him on August [redacted], 2006.  She enclosed lay 
statements, and asserted that they verified that "I lived with 
the Veteran for years before we got married."

Lay statements from the appellant's son, sister, and friend 
(S.R.) are collectively to the effect that the appellant and the 
Veteran lived together prior to their marriage.  The appellant's 
son stated that the Veteran lived with the appellant and helped 
to take care of her husband, and that after her husband died, the 
appellant and the Veteran lived together as man and wife.  The 
appellant's sister stated that the appellant and the Veteran 
lived together for 25 years and were married on August [redacted], 2006.  
The friend stated that she had known the appellant for seven or 
eight years, and that she and the Veteran lived together 
throughout that period.  She said that in her mind, the appellant 
and the Veteran were always husband and wife, and said that the 
day they got "legally married," they all ate dinner together at 
the appellant and the Veteran's house.

By a statement dated in September 2007, the appellant stated that 
she was the Veteran's common-law wife since her previous 
husband's death in 2004.  In a Statement of Marital Relationship, 
she reported that her first husband died on December 15, 2004.  
She said that when she began living with the Veteran on December 
15, 2004, she was his fiancée, and that after they began living 
together, she sometimes used his last name.  She said they lived 
together continuously from that date until his death.  

In two Supporting Statements Regarding Marriage (VA Form 21-
4171), the appellant's sister and S.R. both said that the 
appellant and the Veteran were generally known as husband and 
wife, neither ever denied the marriage, and she considered them 
to be husband and wife.  Each said she was present at their 
wedding.  The appellant's sister said she heard the Veteran or 
the appellant refer to each other as husband or wife on December 
15, 2004, and S.R. stated that she heard the Veteran or the 
appellant refer to each other as husband or wife in June 2006.  
(The Board notes that S.R. initially wrote "June 2007" but then 
wrote a 6 over the 7 in "2007").  Both stated that the 
appellant and the Veteran lived together from December 15, 2004 
until his death, and both stated that the appellant had never 
entered into any other marriages.

 By a letter dated in November 2007, the appellant's life 
insurance agent referred to both the appellant and the Veteran as 
having her first husband's last name.  He said he knew them as 
husband and wife for 12 to 13 years, and that he collected 
monthly premiums from them at their home.

By a letter dated in December 2007, the appellant's landlord 
stated that he had been her landlord for 15 years, and the 
Veteran was a close friend of the appellant for most of those 
years.  He referred to the appellant by her first husband's last 
name.  He said that since January 2005 the appellant and the 
Veteran lived together as husband and wife until his death.  He 
said that many times the Veteran would pay the rent.

After a review of all of the evidence of record, the Board finds 
that the Veteran and the appellant were not married until August 
[redacted], 2006, and that they lived together continuously from that 
date until his death, a period that is less than one year.  The 
Board also finds that the appellant and the Veteran lived 
together prior to their marriage, apparently even prior to the 
death of her first husband.  A statement by the appellant's son 
reflects that the Veteran lived together with the appellant and 
her husband, prior to her first husband's death.

Although the appellant contends that she and the Veteran had a 
common-law marriage prior to August [redacted], 2006, for the reasons 
discussed below, the Board finds that the weight of the evidence 
demonstrates that the appellant and the Veteran did not have a 
common-law marriage prior to their ceremonial marriage in August 
2006.  

The state of Texas, where the Veteran and the appellant resided, 
recognizes common law marriages.  The elements of a common law, 
or informal, marriage are (1) a man and woman agreed to be 
married; (2) after the agreement they lived together in Texas as 
husband and wife; and (3) they represented to others in the state 
that they were married.  See Tex. Fam. Code Ann. § 2.401.  The 
proponent of such a marriage may establish these elements by 
either direct or circumstantial evidence.  See Russell v. 
Russell, 865 S.W.2d 929, 932 (Tex. 1993).

Marriage must be valid by the law of the State where entered 
into, to be recognized as valid in any other jurisdiction.  
Loughran v. Loughran, 292 U.S. 216 (1934). The Veteran and the 
appellant lived together for an indefinite period of time in a 
jurisdiction that recognized common law marriages, prior to their 
ceremonial marriage in August 2006.  However, their living 
together is insufficient to establish a legal common law 
marriage.  Id.  The appellant must prove that she formed a common 
law marriage in the state to have a "legal marriage."  Id.

Although required under Texas law to establish a valid common law 
marital relationship, the Board finds that the most credible and 
persuasive evidence does not reflect an agreement between the 
Veteran and the appellant to enter into marriage prior to August 
[redacted], 2006, or that they represented themselves as husband and wife 
prior to that date.

The Board first notes that statements of the Veteran during his 
lifetime provide evidence against a finding that he had entered 
into a marriage with the appellant prior to August [redacted], 2006, or 
that he represented himself as the husband of the appellant prior 
to that date.  In his April 2006 will, he identified the 
appellant as his fiancée, not his wife.

The appellant has made several contradictory statements during 
the course of the appeal.  Notably, in her initial claim, she 
related that she was the Veteran's fiancée when they began living 
together (i.e., not his wife), while she has also stated that 
they were married under common law as of the date of her first 
husband's death.  Further, although both she and her sister 
related that the appellant and the Veteran lived together for 25 
years prior to his death, this statement is patently incredible, 
in light of multiple VA examination reports during the Veteran's 
lifetime reflecting that he lived alone at least as late as 
November 2001.  Moreover, the appellant's sister and S.R. both 
stated that they knew of no other marriages of the appellant, 
while the evidence clearly demonstrates that she was married to 
another man until his death in December 2004.  This inconsistency 
reflects negatively on the credibility of their statements 
regarding the appellant's relationship with the Veteran.

Regardless of whether the appellant lived with the Veteran for a 
long time prior to their ceremonial marriage on August [redacted], 2006, 
the most persuasive and credible evidence of record reflects that 
no common law marriage existed between the appellant and the 
Veteran.  Quite simply, there was no agreement to be married 
prior to August [redacted], 2006, and they never held themselves out as 
husband and wife prior to that date, contrary to the more recent 
allegations.

The Board recognizes that the appellant was married to the 
Veteran from August 2006 to June 2007, only a few months short of 
the required one year of marriage, but the Board is without 
authority to grant benefits on the basis of equity.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no equities, 
no matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), 
citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990).

As the appellant does not meet the criteria for recognition as 
the Veteran's surviving spouse, she is not entitled to VA death 
benefits for the reasons cited above.

Therefore, the Board finds that the preponderance of the evidence 
is against the claim, and the appeal must therefore be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Although the Board 
sympathizes with the appellant's plight that she lived with the 
Veteran for a number of years and was married to him for only a 
little under a year, she is not entitled to the status as the 
surviving spouse of the Veteran for VA death benefit purposes.  

ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of receiving VA death benefits is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


